Name: Council Implementing Regulation (EU) 2018/2053 of 21 December 2018 implementing Regulation (EU) No 401/2013 concerning restrictive measures in respect of Myanmar/Burma
 Type: Implementing Regulation
 Subject Matter: civil law;  European construction;  international affairs;  Asia and Oceania
 Date Published: nan

 21.12.2018 EN Official Journal of the European Union LI 327/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/2053 of 21 December 2018 implementing Regulation (EU) No 401/2013 concerning restrictive measures in respect of Myanmar/Burma THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 401/2013 of 2 May 2013 concerning restrictive measures in respect of Myanmar/Burma and repealing Regulation (EC) No 194/2008 (1), and in particular Article 4i thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 2 May 2013, the Council adopted Regulation (EU) No 401/2013. (2) On 17 September 2018, the independent international Fact-Finding Mission (FFM) of the United Nations Human Rights Council published its detailed report on Myanmar in which it was concluded that gross human rights violations and abuses had been committed in Kachin, Rakhine and Shan States, in particular by the Myanmar Armed Forces (Tatmadaw) and the Border Guard Police and that many of those violations amounted to the gravest crimes under international law. (3) In view of the findings of the FFM, seven persons should be included in the list of natural and legal persons, entities and bodies subject to restrictive measures in Annex IV to Regulation (EU) No 401/2013. (4) Annex IV to Regulation (EU) No 401/2013 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EU) No 401/2013 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2018. For the Council The President J. BOGNER-STRAUSS (1) OJ L 121, 3.5.2013, p. 1. ANNEX The following persons are added to the list of natural and legal persons, entities and bodies set out in Annex IV to Regulation (EU) No 401/2013: Name Identifying information Reasons Date of listing 8. Ba Kyaw Ba Kyaw is a Staff Sergeant in the 564th Light Infantry Battalion (LIB) of the Myanmar Armed Forces (Tatmadaw). He committed atrocities and serious human rights violations, including murder, deportation and torture, against the Rohingya population in Rakhine State in the second half of 2017. In particular, he has been identified as one of the key perpetrators of the Maung Nu massacre on 27 August 2017. 21.12.2018 9. Tun Naing Tun Naing is the Commanding Officer of the Border Guard Police (BGP) base in Taung Bazar. In that capacity, he is responsible for the atrocities and serious human rights violations against the Rohingya population in Rakhine State committed by the BGP in Taung Bazar before, around and after 25 August 2017, including forced detention, ill-treatment and torture. 21.12.2018 10. Khin Hlaing Date of birth: 2 May 1968 Brigadier General Khin HLaing is the former Commander of the 99th Light Infantry Division (LID) and the current Commander of the North-eastern Command of the Myanmar Armed Forces (Tatmadaw). As the Commander of the 99th LID he oversaw military operations carried out in Shan State in 2016 and early 2017. In that context, he is responsible for the atrocities and serious human rights violations committed against ethnic minority villagers in Shan State in the second half of 2016 by the 99th LID. These include unlawful killings, forced detention and destruction of villages. 21.12.2018 11. Aung Myo Thu Major Aung Myo Thu is the Field Unit Commander of 33rd Light Infantry Division (LID) of the Myanmar Armed Forces (Tatmadaw). As the Field Unit Commander of the 33rd LID he oversaw military operations carried out in Rakhine State in 2017. In that context, he is responsible for the atrocities and serious human rights violations committed against the Rohingya population in Rakhine State in the second half of 2017 by the 33rd LID. These include unlawful killings, sexual violence and forced detention. 21.12.2018 12. Thant Zaw Win Thant Zaw Win is a Major in the 564th Light Infantry Battalion (LIB) of the Myanmar Armed Forces (Tatmadaw). In that capacity, he oversaw military operations carried out in Rakhine State and is responsible for the atrocities and serious human rights violations committed against the Rohingya population in Rakhine State by the 564th LIB, notably in and around Maung Nu village on 27 August 2017. These include unlawful killings, sexual violence and systematic burning of Rohingya houses and buildings. 21.12.2018 13. Kyaw Chay Kyaw Chay is a Corporal in the Border Guard Police (BGP). He was formerly based in Zay Di Pyin and was the Commanding Officer of the BGP base in Zay Di Pyin in the period around 25 August 2017 when a series of human rights violations were committed by the BGP under his command. In that context, he is responsible for the atrocities and serious human rights violations by the BGP against the Rohingya population in Rakhine State in that period. He also participated in serious human rights violations. These violations include the ill-treatment of detainees and torture. 21.12.2018 14. Nyi Nyi Swe Major General Nyi Nyi Swe is the former Commander of the Northern Command of the Myanmar Armed Forces (Tatmadaw). In that capacity, he is responsible for the atrocities and serious human rights violations committed in Kachin State from May 2016 to April 2018 (until his appointment as Commander of the South-western Command) by the Northern Command, including ill-treatment of civilians. He is also responsible for obstructing the provision of humanitarian assistance to civilians in need in Kachin State in that period, in particular the blocking of food transports. 21.12.2018.